Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	It would be of great assistance to the office if all incoming papers pertaining to a filed application carried the following items: 
i.	Application number (checked for accuracy, including series code and serial no.).
ii.	Group art unit number (copied from most recent Office communication).
iii.	Filing date.
iv.	Name of the examiner who prepared the most recent Office action.
v.	Title of invention.
vi.	Confirmation number (See MPEP § 503).


Double Patenting

3. 	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Claims 1-20 of instant application are non-provisionally rejected on the ground non-
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims are not identical, however, the scope of the invention are the same. 
Instant Application
Parent Application (16/175752)
Claim 1: 
A software architecture encoded on a non-transitory computer readable medium, the software architecture comprising: 




a first protocol, wherein the first protocol is configured to establish a zero crossing region from 
a second protocol, wherein the second protocol is configured to receive a variable input and an integration time input, wherein the variable input comprises a frequency number for an image accumulation procedure, 

and wherein the integration time comprises a time period for which an aperture for a sensor receives incoming signals; 

a third protocol, wherein the third protocol is configured to perform the image accumulation procedure, wherein the image accumulation procedure comprises: 

a fourth protocol, wherein the fourth protocol is configured to perform an accumulation of a plurality of incoming signals captured by the sensor within the integration time; 

a fifth protocol, wherein the fifth protocol is configured to obtain an RGB image from the accumulation of the plurality of incoming signals captured by the sensor within the integration time; 

a sixth protocol, wherein the sixth protocol is configured to convert the RGB image into a greyscale image; 

a seventh protocol, wherein the seventh protocol is configured to apply a circular averaging filter to the greyscale image; 

an eighth protocol, wherein the eighth protocol is configured to perform a vertical translation using the corresponding value on the greyscale image, thereby producing a vertically translated greyscale image; and 18Attorney Docket. No. 67395-04 

a ninth protocol, wherein the ninth protocol is configured to calculate a set of vertically shifted 

and a tenth protocol, wherein the tenth protocol is configured to produce a final greyscale image by adding a plurality of sets of vertically shifted pixel values, wherein the frequency number for the image accumulation procedure ranges from 3 to 20.
Claim 1: 
A non-transitory computer-readable medium encoded with a computer-readable program, which when executed by a processor, will cause the processor to execute an image processing method, the image processing method comprising: 

establishing a zero crossing region from a target image onto a screen,

receiving a variable input and an integration time input, wherein the variable input comprises a frequency number for an image accumulation procedure, 


and wherein the integration time comprises a time period for which an aperture for a sensor receives incoming signals; 

performing the image accumulation procedure, wherein the image accumulation procedure comprises: 


performing an accumulation of a plurality of incoming signals captured by the sensor within the integration time; 


obtaining an RGB image from the accumulation of the plurality of incoming signals captured by the sensor within the integration time; 


converting the RGB image into a greyscale image; 


applying a circular averaging filter to the greyscale image; 


performing a vertical translation using the corresponding value on the greyscale image, thereby producing a vertically translated greyscale image; 





and producing a final greyscale image by adding a plurality of sets of vertically shifted pixel values, wherein the frequency number for the image accumulation procedure ranges from 3 to 20.

Other similar claims.

Claim 2
Claim 2
Claim 3
Claim 3
Claim 4
Claim 4
Claim 5
Claim 5
Claim 6
Claim 6
Claim 7
Claim 7
Claim 8
Claim 8
Claim 9
Claim 9
Claim 10
Claim 10
Claim 11
Claim 11
Claim 12
Claim 12
Claim 13
Claim 13
Claim 14
Claim 14
Claim 15
Claim 15
Claim 16
Claim 16
Claim 17
Claim 17
Claim 18
Claim 18
Claim 19
Claim 19
Claim 20
Claim 20



Both of the parent application and instant application of claims 1 & 10 & 20, discloses, establishing a zero crossing region from a target image onto a screen, the zero crossing region comprises a corresponding value; receiving a variable input and an integration time input, the variable input comprises a frequency number for an image accumulation procedure, and a time 
The scope of the invention of the both parent case and the instant applications are the same. Although the conflicting claims are not identical, they are not patentable distinct from each other because both the claims of the instant application and the claims of the parent application are almost the same in scope.


Response to Arguments
4.	i. Applicant’s arguments, with regards to claims have been fully considered but they are not persuasive.
ii. Applicant argues, “The Office failed to articulate its position with rational underpinning as to why the claims of the present application are obvious over Application No. 16/175,752. Specifically, the Office failed to establish why subject matter geared towards a 
	Examiner respectfully disagrees with the applicant arguments because claims of the present application are obvious over Application No. 16/175,752. The subject matter towards a software architecture having multiple steps and process would be obvious over method claims processing of the parent application. 
Independent claims of Both of the parent application and instant application discloses, establishing a zero crossing region from a target image onto a screen with a corresponding value; receiv a variable input and an integration time input, the variable input comprises a frequency number for an image accumulation procedure, and a time period for which an aperture for a sensor receives incoming signals; perform the image accumulation procedure, perform an accumulation of a plurality of incoming signals captured by the sensor within the integration time; obtaining an RGB image from the accumulation of the plurality of incoming signals captured by the sensor within the integration time; convert the RGB image into a greyscale image; apply a circular averaging filter to the greyscale image; perform a vertical translation using the corresponding value on the greyscale image, and calculate a set of vertically shifted pixel values from the vertically translated greyscale image and the corresponding value; and produce a final greyscale image by adding a plurality of sets of vertically shifted pixel values, wherein the frequency number for the image accumulation procedure with a specific ranges. In this case, the scope of the invention are the same. Both of the claims are doing same process/ steps. The elements perform the same function. A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).Therefore, examiner maintain the double patenting rejection.7

CONCLUSION
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication from the examiner should be directed to Patent Examiner Md Talukder whose telephone number is (571) 270-3222. The examiner can normally be reached on Mon-Th 8:00 am to 4:30 pm.

Information regarding the status of an application may be obtaining from the patent application information retrieval (PAIR) system. Status information for the published applications may be obtained from either private PAIR or public PAIR. Status information for unpublished application is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contract the Electronics Business Center (EBC) at 866-217-9197. If you would like assistance from USPTO customer service representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA).

/MD K TALUKDER/            Primary Examiner, Art Unit 2648